Citation Nr: 1402638	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to October 5, 2012; and in excess of 60 percent since October 5, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to June 1999, with subsequent service in the New York Army National Guard.

The appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection and assigned a 10 percent rating for GERD, effective December 18, 2007.  The Veteran appealed for a higher initial rating.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In May 2011, the Board denied the Veteran's claim for an initial rating higher than 10 percent for GERD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  A Court Order granted a January 2012 Joint Motion for Partial Remand (JMR) and vacated and remanded the Board's May 2011 denial of the Veteran's claim.  

In August 2012, the Board remanded the claim for a higher initial rating for GERD to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In a February 2013 rating decision, the AMC increased the Veteran's disability rating for GERD from 10 percent to 60 percent effective October 5, 2012.  

The Board again remanded the Veteran's claim to the AMC in March 2013.  Following the development requested, the AMC issued a supplemental statement of the case (SSOC), dated September 19, 2013, and returned this matter to the Board for further appellate review.  In an October 22, 2013 letter, the Board notified the Veteran that it was in receipt of his claims folder and that it would be considering his appeal.  

With respect to the above, in response to the September 19, 2013 SSOC, the Veteran's representative submitted to the AMC a Waiver of Additional Evidence form that had been associated with the SSOC.  The form was received on October 7, 2013, and requested return of the Veteran's case to the Board and waiver of the AMC's consideration of additional evidence submitted in support of the Veteran's claim.  Following receipt of the Veteran's claim by the Board in October 2013, the Veteran submitted additional evidence to the AMC.  The evidence has been associated with the Veteran's electronic claims folder.  In light of the above noted waiver by the Veteran's representative, the Board accepts the additional evidence for inclusion into the record on appeal.  


FINDINGS OF FACT

1.  From the initial grant of service connection, December 18, 2007 to October 4, 2012, the Veteran's GERD is manifested by persistently recurrent epigastric distress, with pyrosis, regurgitation and substernal pain; vomiting, material weight loss, hematemesis, anemia or considerable or severe impairment of health has not been shown, nor does the evidence reflect continuous moderate manifestations.  

2.  Since October 5, 2012, the Veteran has been assigned the maximum schedular rating for GERD under the applicable diagnostic codes.  



CONCLUSIONS OF LAW

1.  Since the initial grant of service connection, December 18, 2007, to October 4, 2012, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2013).  

2.  Since October 5, 2012, the criteria for a rating in excess of 60 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through January 2008 and October 2008 notice letters, the RO notified the Veteran of the legal criteria governing his claim for service connection and the evidence needed to substantiate the claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim for service connection and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the above notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Otherwise, the Veteran has been provided notice regarding the assignment of disability rating elements and effective dates.  

At the same time, the Board notes that once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Furthermore, the April 2009 statement of the case (SOC) and September 2013 SSOC listed the applicable rating criteria which are directly relevant to the Veteran's claim.  

Furthermore, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran has submitted private medical evidence from treating physicians.  He has also submitted personal statements regarding his symptoms as well as provided hearing testimony on the issue.  The Veteran's service treatment records (STRs) and VA outpatient treatment records are of record, and the Veteran was examined by VA for his GERD in February 2008, October 2008, and October 2012.  Otherwise, neither the Veteran nor his representative has identified, and the record on appeal does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim on appeal.  

As noted in the Introduction, the Board remanded the Veteran's claim in March 2013 for an additional VA medical examination, as it found the October 2012 VA examination findings did not completely comply with its August 2012 remand instructions.  Subsequently, the AMC scheduled the Veteran for a VA examination.  A document from the VA C&P Service reflects that the scheduled examination was canceled by the Veteran.  In the above noted September 19, 2013 SSOC, the AMC notified the Veteran that he had not reported to the scheduled VA examination, and had not shown good cause for his failure to report or notified the AMC of a willingness to report for another examination.  Since the September 19, 2013 SSOC, both the Veteran and his representative have submitted additional evidence.  However, none that evidence has otherwise made reference to the canceled VA examination.  Therefore, the Board is satisfied that there has been substantial compliance with its March 2013 remand directive, in particular, scheduling the Veteran for a VA examination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.  

II. Analysis

The Veteran's service-connected GERD has been evaluated as 10 percent disabling prior to October 5, 2012, and as 60 percent disabling since October 5, 2012.  The Veteran's disability is rated under 38 C.F.R. § 4.114, DC 7399-7346.  The Board notes that Diagnostic Code 7399 represents an unlisted disability rated by analogy to Diagnostic Code 7346 for a hiatal hernia.  38 C.F.R. § 4.27 (2013).  The Veteran contends that the severity of his GERD symptoms warrants a higher rating.   

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (providing for staged ratings at the time of an initial rating based on facts found was expanded to be applicable even in subsequent increased rating claims).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

In the present case, as noted above, the Veteran reportedly canceled a scheduled VA examination.  The AMC notified him of his failure to appear for the scheduled examination in its September 19, 2013 SSOC.  The Veteran has not commented on or explained his cancelling of the VA examination and his failure to appear.  As such, the Board will rate the Veteran's claim based on the available record.  38 C.F.R. § 3.655 (2013).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2013).  Accordingly, ratings for certain disabilities of the digestive system under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined.  Rather, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

VA outpatient treatment records show that the Veteran has intermittently sought treatment for episodes of severe heartburn and has been repeatedly diagnosed with GERD.  If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. § 4.20, 4.27 (2013).  Only when an unlisted condition, such as GERD, is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  In this case, the Court, in granting the January 2012 Joint Motion for Partial Remand, has identified that 38 C.F.R. § 4.114, Diagnostic Code 7305, for evaluating duodenal ulcer, should, besides Diagnostic Code 7346 for hiatal hernia, be considered in evaluating the Veteran's service-connected GERD.  

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms  for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7305 for duodenal ulcer, a 10 percent rating is warranted if the disability is mild with recurring symptoms one or twice yearly.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

By way of evidence, a report of February 2008 VA examination notes the Veteran's complaints of belching as well as burning epigastric pain (daily or more often) before eating or one to several hours after eating.  The pain was noted as lasting for minutes and was relieved by antacids.  

A statement from the Veteran's private treating physician, Dr. A. A., dated in July 2008, noted the following, 

This condition is a chronic nagging medical disability.  This disability is recurrent and persistently gives [the Veteran] epigastric distress along with regurgitation.  [The Veteran] experiences substernal pain often after eating.  I have put [the Veteran] on a regimen of Protonix and Zantac daily, and Tums and Rolaids when needed, which [the Veteran] takes often.  

Otherwise, in a report of October 2008 VA examination, the examiner noted the Veteran's reported medical history of heartburn several times a week and regurgitation of clear liquid several times a day.  In addition, the Veteran also complained of burning/pyrosis several times a week.  The Board readily concedes that the Veteran indeed has persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal pain.  

However, with consideration of the criteria under Diagnostic Code 7346, the Veteran fails to substantiate that he also has the requisite symptom of dysphagia or that his overall GERD symptomatology otherwise produces considerable impairment of health.  The Veteran has not reported as such nor does the medical evidence support such a finding.  The Veteran specifically denied a history of dysphagia to the October 2008 VA examiner and did not report symptoms associated with a difficulty in swallowing during the February 2008 examination.  Rather, the Veteran complained to that examiner of multiple other symptoms including "burning, over acid indigestion, epigastric discomfort, reflux, [and] gassy in [his] stomach."  Indeed, his VA treatment records, statement by Dr. A. A., and the VA examination reports all fail to confirm any indication of symptoms of dysphagia due to his GERD.  

As well, the overall evidence of record does not support the notion that the Veteran's GERD symptoms altogether, or taken individually, produce considerable impairment of health.  During his February 2008 VA examination there was abdominal tenderness, however, the examiner reported that the Veteran's GERD did not result in anemia, significant weight loss or malnutrition.  The Veteran also specifically denied a history of episodes of hematemesis or melena, nausea, vomiting, and diarrhea.  On VA examination in October 2008, the physical examination found the Veteran in overall "good" general health, with a five pound weight gain since the last examination, no anemia, and no malnutrition.  And despite reporting frequent nausea, he also specifically denied a history of esophageal distress, episodes of hematemesis or melena or vomiting associated with any esophageal disease.  Indeed, an X-ray during the October 2008 VA examination gave an impression of only mild GERD, which, in combination with other noted clinical findings, above, is inconsistent with the picture of a disability that produces considerable impairment of health.  

Therefore, since the initial grant of service connection to October 4, 2012, the Veteran's disability rating for service-connected GERD does not warrant a rating increase to 30 percent or to 60 percent under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Here, the evidence does not support the Veteran's disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health; nor are there symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

With regard to Diagnostic Code 7305 for duodenal ulcer, terms such as "mild," "moderate," "moderately severe", or "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2013).  It should also be noted that use of terminology such as mild, moderate, moderately severe or severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

Following its review of the evidence of record, the Board does not find that the Veteran warrants a rating in excess of 10 percent for GERD under Diagnostic Code 7305 during the appeal period prior to October 5, 2012.  

The Board is mindful that in the January 2012 Joint Motion for Partial Remand it was noted that the evidence, 

. . . may potentially reflect that [the Veteran's] GERD manifests in "continuous moderate manifestation" and that, accordingly, [the Veteran] may potentially be entitled to an increased rating for his service-connected condition  pursuant to DC 7305.  

In its subsequent August 2012 remand on the issue, the Board noted that, 

. . . further medical comment is needed to assist in making this very important determination since there is only the suggestion that the Veteran meets the criteria for a higher rating under DC 7305.  

In its March 2013 remand, the Board determined that the October 2012 VA examination was insufficient to determine whether the Veteran's initial rating of 10 percent should be increased.  It was noted that the necessary diagnostic studies for finding a duodenal ulcer were not performed by the October 2012 VA examiner, particularly for the earlier staged period of the appeal.  The remand instructed that further examination was necessary and noted, in particular,

The examiner must also opine on the type of gastrointestinal disability that the Veteran had during the initial period of the appeal, from December 2007 to October 2012, considering the applicable diagnostic criteria for both duodenal ulcer and hiatal hernia.  

In this case, the Board clearly identified that additional findings were necessary prior to determining whether a higher rating was warranted during the appeal period prior to October 5, 2012.  As noted above, the Veteran's cancellation of his scheduled VA examination has hindered the Board's ability to properly assess the severity of his disability during this period.  In particular, the October 2012 VA examiner noted that the Veteran's symptoms identified on examination were the "expected natural progression" of the disability.  Thus, the examiner's statement appears to imply that the symptomatology identified during the October 2012 VA examination may not have been present since the initial grant of service connection.  

With that said, consideration has been given to the July 2008 statement of Dr. A. A.  As noted above, Dr. A. A. commented that the Veteran suffered from persistent epigastric distress along with regurgitation.  This evidence does not provide the Board with a clear finding of the severity of the Veteran's GERD symptoms.  The Board also has considered the report of October 2008 VA examination.  However, the above noted September 2008 upper gastrointestinal fluoroscopic visualization test, which identified only mild GERD, appears to conflict with the reported finding by the examiner during the October 2008 examination of significant occupational effects; hence, the Board's request for further examination and opinion as requested in the March 2013 remand.  

Also, a September 2013 statement from Dr. B. A, of the Center for Digestive & Liver Disease, does not specifically address the clinical findings and symptomatology during the appeal period prior to October 5, 2012.  In particular, Dr. B. A. notes that, 

[The Veteran] has been suffering from acid reflux since January 2000 and has tried a multitude of Proton Pump Inhibitors (PPI) with minimal symptom relief.  

Dr. B. A.'s statement otherwise appears to address the Veteran's current symptoms (to include reference to "evidence of peptic ulcer disease") for which the Veteran is receiving the maximum scheduler rating under both Diagnostic Codes 7305 and 7346.  Dr. B. A. also notes that additional diagnostic testing was needed.  

In evaluating all of the evidence of record, the Board does not find that since the initial grant of service connection, December 18, 2007, to October 4, 2012, the evidence supports or more nearly approximates moderate disability with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  Also, the evidence does not show moderately severe disability with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year; or severe disability with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  As such, a rating in excess of 10 percent since the initial grant of service connection, December 18, 2007, to October 4, 2012, under Diagnostic Code 7305 is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

In reviewing the Veteran's appeal, the Board has also taken into considered the Veteran's lay statements in support of his claim.  Even conceding that the Veteran is an ER (emergency room) nurse and that many of his symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran does not assert that he possesses the necessary medical skill and expertise in digestive disabilities to assess the severity of his GERD.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Otherwise, as noted above, since October 5, 2012, the Veteran has been assigned the maximum schedular rating for his GERD under Diagnostic Code 7346 and under Diagnostic Code 7305, which is 60 percent.  The Board does not find any other diagnostic code that it may use to analogously rate the Veteran's service-connected GERD, nor did the January 2012 JMR identify any other diagnostic codes.  

For the foregoing reasons, the Board finds that the Veteran's service-connected GERD does not warrant a rating in excess of 10 percent since the initial grant of service connection, December 18, 2007, to October 4, 2012.  It also does not find that a rating in excess of 60 percent for GERD since October 5, 2012 is warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than those assigned for the Veteran's claim on appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fenderson, 12 Vet. App. at 126; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extra-Schedular Consideration

Consideration has also been given to whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

Also, extra-schedular ratings under 38 C.F.R. § 3.321 are awarded on a disability-by-disability basis for each individual disability being considered and not on the combined effect of all of a claimant's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237 (2013).  

The schedular ratings in this case for the Veteran's service-connected GERD are found adequate.  There is no showing that the Veteran's service-connected GERD is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  Here, the rating criteria describe or contemplate the severity and symptomatology of the Veteran's disability.  His symptoms of heartburn, dysphagia, hemetemesis, melena, reflux/regurgitation, and epigastric pain/tenderness, are contemplated in rating criteria under Diagnostic Code 7305 and Diagnostic Code 7346.  However, even if the Board were to accept that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected GERD based on, for instance, the Veteran's dietary changes to combat his symptoms or the increased reflux he experiences when bending and lifting heavy objects, the Veteran's disability picture due to GERD is not shown by the evidence to result in marked interference with employment and/or frequent periods of hospitalization.  

Therefore, the Board does not find that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  

Finally, the record does not show, nor has the Veteran contended that he is unemployable as a result of his service-connected GERD.  Thus, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) need not be discussed further as it is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

From December 18, 2007 to October 4, 2012, a rating in excess of 10 percent for service-connected GERD is denied.  

Since October 5, 2012, a rating in excess of 60 percent for service-connected GERD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


